Name: Commission Regulation (EEC) No 495/91 of 28 February 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 3 . 91 Official Journal of the European Communities No L 55/53 COMMISSION REGULATION (EEC) No 495/91 of 28 February 1991 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678 /85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 354/91 (&lt;), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed ( 5), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3866/90 0, as last amended by Regulation (EEC) No 451 /91 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3866/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regulation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 1 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66 . (2) OJ No L 353, 17. 12. 1990, p. 23 . O OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 44, 18 . 2. 1991 , p. 48 . 0 OJ No L 167, 25 . 7. 1972, p. 9 . {f) OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 367, 29 . 12. 1990, p . 80 . (8) OJ No L 52, 27. 2. 1991 , p. 35. O OJ No L 266, 28 . 9 . 1983, p. 1 . No L 55/54 Official Journal of the European Communities 1 . 3 . 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 5th period 8 1 . Gross aids (ECU) : I  Spain 0,000 0,000 0,000 0,000    Portugal 28,143 28,074 27,742 27,791    Other Member States 21,173 21,104 20,772 20,821   2. Final aids : l Seed harvested and processed in : I Il \  Federal Republic of Germany (DM) 49,85 49,68 48,90 49,02    Netherlands (Fl) 56,16 55,98 55,10 55,23 .    BLEU (Bfrs/Lfrs) 1 028,08 1 024,73 1 008,61 1 010,99    France (FF) 167,17 166,63 164,01 164,39    Denmark (Dkr) 190,13 189,51 186,53 186,97    Ireland ( £ Irl) 18,606 18,546 18,254 18,297    United Kingdom ( £) 16,216 16,156 15,884 15,916    Italy (Lit) 37 295 37 174 36 589 36 675    Greece (Dr) 4 340,64 4 293,58 4 162,21 4 138,48    Spain (Pta) 0,00 0,00 0,00 0,00    Portugal (Esc) 5 882,97 5 868,84 5 796,85 5 795,36   ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 5th period 8 1 . Gross aids (ECU) :  Spain 1,483 1,414 1,082 1,131    Portugal 30,643 30,574 30,242 30,291    Other Member States 23,673 23,604 23,272 23,321   2. Final aids : I \ l Seed harvested and processed in : I \ \  Federal Republic of Germany (DM) 55,73 55,57 54,79 54,90    Netherlands (Fl) 62,79 62,61 61,73 61,86    BLEU (Bfrs/Lfrs) 1 149,47 1 146,12 1 130,00 1 132,38    France (FF) 186,91 186,37 183,75 184,13    Denmark (Dkr) 212,58 211,96 208,98 209,42    Ireland ( £ Irl) 20,803 20,743 20,451 20,494    United Kingdom ( £) 18,165 18,105 17,833 17,865    Italy (Lit) 41 699 41 577 40 992 41 079    Greece (Dr) 4 897,90 4 850,84 4 719,47 4 695,74    Spain (Pta) 316,12 307,32 256,04 256,00    Portugal (Esc) 6 404,66 6 390,53 6 318,54 6 317,05   1 . 3 . 91 Official Journal of the European Communities No L 55/55 ANNEX III Aids to sunflower seed (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 3 4 5 6 7 1 . Gross aids (ECU) :  Spain 31,078 31,099 31,207 31,084 30,946  Portugal 39,989 40,015 40,127 40,007 39,871  Other Member States 27,749 27,775 27,887 27,767 27,631 2. Final aids : I (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM) 65,33 65,39 65,65 65,37 65,05  Netherlands (Fl) 73,61 73,67 73,97 73,65 73,29  BLEU (Bfrs/Lfrs) 1 347,39 1 348,65 1 354,09 1 348,26 1 341,66  France (FF) 219,10 219,30 220,19 219,24 218,16  Denmark (Dkr) 249,18 249,42 250,42 249,34 248,12  Ireland ( £ Irl) 24,385 24,408 24,506 24,401 24,281  United Kingdom ( £) 21,328 21,343 21,426 21,322 21,213  Italy (Lit) 48 878 48 924 49 122 48 910 48 671  Greece (Dr) 5 787,63 5 762,15 5 741,39 5 673,34 5 638,11  Portugal (Esc) 8 354,92 8 360,57 8 381,01 8 344,64 8 316,22 (b) Seed harvested in Spain and processed :  in Spain (Pta) 4 827,98 4 832,59 4 846,98 4 822,82 4 802,32  in another Member State (Pta) 4 882,59 4 888,03 4 903,11 4 879,44 4 859,32 (') For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) I Current3 1st period4 2nd period5 3rd period6 4th period7 5th period8 DM 2,051970 2,049640 2,047320 2,045210 2,045210  Fl 2,310530 2,307930 2,305430 2,302910 2,302910  Bfrs/Lfrs 42,214000 42,174200 42,136600 42,101600 42,101600  FF 6,975710 6,970110 6,963820 6,959740 6,959740  Dkr 7,884980 7,883790 7,880680 7,880470 7,880470  £Irl 0,770299 0,770594 0,771379 0,771687 0,771687  £ 0,702184 0,703679 0,705008 0,706173 0,706173  Lit 1 534,44 1 536,70 1 539,39 1 541,49 1 541,49  Dr 219,79000 222,55900 225,36800 227,94200 227,94200  Esc 179,67700 180,15700 180,78600 181,56000 181,56000  Pta 127,59600 127,99800 128,41900 128,78000 128,78000 